Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-3, 9, and 13-27 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method for producing a stable sandwich arrangement of two components with solder situated therebetween, particularly characterized by, providing two components, each having one contact surface, and a free solder preform made of solder metal, the solder metal being a tin-rich alloy having a tin content in a range of 90 to 99.5.% be weight; wherein the melting temperature of the solder metal of the free solder preform is in a range of 140 to 380°C and the temperature during the hot-pressing is in a range of 84 to 342°C, the free solder preform has an original thickness of 10 to 500 pm, and a combination of a pressing pressure in a range of 10 to 200 MPa and a pressing time in a range of 1 second to 5 minutes of the hot-pressing step (3) causes a reduction of the original thickness of the free solder preform by <10%, as detailed in claim 1.  Claims 2, 3, 9, and 13-16 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest of render obvious a method for producing a stable sandwich arrangement of two components with solder situated therebetween, particularly characterized by, providing two components, each having at least one contact surface, and a free solder preform 
wherein a combination of a pressing pressure in a range of 10 to 200 MPa and a pressing time in a range of 1 second to 5 minutes of the hot-pressing step (3) causes a reduction of an original thickness of the free solder preform by <10%, as detailed in claim 17.  Claims 18-27 depend from claim 17.

The closes prior art of record, Polansky (US Patent 4,659,006, hereinafter referred to as “Polansky”, IDS reference) teaches, in the corresponding text, where a method for producing a stable sandwich arrangement of two components with solder situated therebetween, comprising the steps of: 
(1) providing two components, each having at least one contact surface, and a free solder preform made of a solder metal (col. 1, lines 50-62), 
(2) producing a sandwich arrangement of the components and a solder preform arranged between them and thus not yet connected to them, by brining into contact (i) each one of the contact surfaces (col. 1, lines 63-65), (ii) each of the single contact surface of the components or (iii) one of the contact surfaces of one component and a single contact surface of the other component, with the contact surfaces of the free solder preform (col. 1, lines 60-65), and 
(3) hot-pressing the sandwich arrangement produced in step (2) so as to form the stable sandwich arrangement at a temperature being at 10 to 40% below the melting temperature of the solder metal of the solder preform, expressed in °C (col. 1, lines 66-68; col. 2, lines 1-33).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        June 14, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896